Citation Nr: 1038650	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-03 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) for a surviving 
spouse by reason of the need for regular aid and attendance of 
another person or by reason of being housebound.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran had active service with the Philippine Commonwealth 
Army from December 1941 to January 1943 and from April 1945 to 
February 1946.  He was a prisoner of war (POW) from May 10, 1942 
to January 19, 1943.  He died in November 1989 at the age of 72, 
and the appellant is his surviving spouse.  Cause of death 
benefits were granted in February 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the appellant's claim 
of entitlement to special monthly compensation (SMC) by reason of 
the need for regular aid and attendance of another person or by 
reason of being housebound.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant failed to report without good cause for VA 
examinations scheduled in connection with ascertaining 
entitlement to special monthly compensation based on the need for 
regular aid and attendance or on account of being housebound.
 

CONCLUSION OF LAW

Special monthly compensation for a surviving spouse by reason of 
the need for regular aid and attendance of another person or by 
reason of being housebound is not warranted.  38 C.F.R. § 
3.655(b) (2009).  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks benefits as the surviving spouse and is now 
88 years of age.  The appellant maintains that she can no longer 
walk on her own; she is always in need of a companion to help her 
do her chores such as cooking; and she is in need of a 
wheelchair.

The appellant's claim was received in April 2006.  Submitted in 
support of the claim were several medical certifications.  In a 
certificate dated June 2005, Dr. P.C. noted that the appellant 
was examined and treated for osteoporosis and pneumonia.  In 
August 2005, this same doctor indicated that the appellant had 
received treatment for cellulitis of the left leg.  Subsequently, 
in a certificate of treatment dated in February 2007, Dr. R.S.P. 
stated that the appellant was unable to walk and stand alone 
without support as a result of the cellulitis in her left leg and 
osteoporosis.  In another medical statement, dated in February 
2008, Dr. A.C.M. stated that the appellant was unable to walk and 
stand alone at the time of her examination in February 2008.

Also of record is a statement from the appellant's daughter, 
dated May 2006, indicating that the appellant requires her aid 
and assistance to perform function of everyday living, including 
doing such things as bathing, feeding, dressing herself, 
adjusting prosthetic devices, and attending to the wants of 
nature.

In a June 2009 remand, the Board noted that, although the 
appellant had provided private medical evidence demonstrating 
diagnoses of pneumonia, osteoporosis, and cellulitis of the left 
leg, the medical evidence does not evaluate her current medical 
needs as they pertain to special monthly compensation benefits.  
The Board further noted that the medical evidence of record was 
insufficient to determine whether she meets the criteria for 
establishing the need for aid and attendance is set forth in 
38 C.F.R. § 3.352(a).

Failure to Report for VA Examination

38 C.F.R. § 3.655(a) provides that when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good cause, 
fails to report for such examination or reexamination, VA must 
take action in accordance with 38 C.F.R. § 3.655(b).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Id.

Here, the appellant did not appear for a VA examination scheduled 
for July 2009, January 2010, and most recently May 2010.  Based 
on the appellant's request for a VA examination near her 
province, the Board had remanded this case for a VA examination 
at a VA facility near to her.  The record contains a letter dated 
April 2010 notifying the appellant of the scheduled examination.  
The record further contains notice from the RO to the Appeals 
Management Center that the appellant had failed to report for her 
scheduled VA examination in May 2010.

The record shows that notice of the May 2010 examination was sent 
to the appellant's last known address of record.  It was not 
returned as undeliverable.  The appellant has not cited good 
cause for failing to report to the scheduled examination.  
Indeed, there has been no correspondence received from the 
appellant since her failure to report to the May 2010 scheduled 
examination.  Therefore, the Board therefore finds that the 
appellant failed to appear for the scheduled examination without 
good cause.

38 C.F.R. § 3.655(b) provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on 
the evidence of record.  When the examination is scheduled with 
any other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

In this case, the RO granted service connection for the cause of 
death in a February 2005 rating decision.  The RO notified the 
appellant in a letter dated February 2005 of the favorable award 
and the monthly amount of compensation she would receive.  
Thereafter, in April 2006, the appellant filed a claim for 
special monthly compensation based on the need for regular aid 
and attendance or on account of being housebound.  The record 
reflects that, in February and April 2010, the RO denied the 
claim based on the appellant's failure to report for VA 
examination.  It was noted that the evidence of record was 
insufficient to ascertain entitlement to the benefit sought.

In view of the fact that the appellant had previously filed and 
been granted VA compensation-service connection for the cause of 
the Veteran's death-the Board finds that this matter does not 
stem from an original compensation claim.  But rather, this 
appeal stems from "any other original claim" and, therefore, 
must be denied as a matter of law based on the appellant's 
failure to report for her VA examination.  38 C.F.R. § 3.655(b).  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

It is noted that, even if addressed on the merits, the claim 
fails.  The preponderance of the evidence is against the claim as 
the evidence is insufficient to ascertain entitlement to the 
benefit sought.  Thus, even if the Board had the discretion to 
adjudicate the claim on the record at this time, the benefit 
sought is not warranted.  Ultimately, the appellant's decision to 
not report for a VA examination prevents VA from determining 
whether she meets the criteria for SMC for a surviving spouse by 
reason of the need for regular aid and attendance of another 
person or by reason of being housebound.

Accordingly, the claim is denied.




VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his/her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Here, VCAA notice was provided in a letter dated April 2006.  
This letter did not include notice of the disability rating and 
effective date elements of the claim.  However, because this 
claim is denied as a matter of law, the Board finds that any 
deficiency in the VA's duty to notify or assist is moot.


ORDER

SMC for a surviving spouse by reason of the need for regular aid 
and attendance of another person or by reason of being housebound 
is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


